Citation Nr: 1511173	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture of the left zygomatic arch.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned at an October 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

During the October 2013 hearing, the Veteran raised a claim of service connection for a headache disability (to include as secondary to the service-connected fracture of the left zygomatic arch) (see page 12 of the hearing transcript).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected fracture of the left zygomatic arch may have worsened since his last VA examination in March 2010. For instance, the Veteran reported in an April 2013 statement (VA Form 21-4138) and during the October 2013 hearing that his jaw would occasionally pop out of place.  See page 6 of the hearing transcript.  Also, his representative indicated in a June 2013 statement that the service-connected disability had worsened since the March 2010 examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected fracture of the left zygomatic arch is triggered.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated since December 2012.

2.  Then, schedule the Veteran for a VA examination to assess the severity of his service-connected fracture of the left zygomatic arch.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of motion of the temporomandibular articulation, including the inter-incisal range and the range of lateral excursion, shall be reported in millimeters.  The examiner shall also specifically answer the following question with respect to all appropriate ranges of motion (particularly inter-incisal range):

What is the extent of any additional limitation of motion (in millimeters) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the percentage of any loss of the maxilla and whether any such loss is replaceable by prosthesis.

The examiner shall also report the severity of any malunion or nonunion of the maxilla (i.e., slight displacement, moderate displacement, or severe displacement).

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

